Exhibit 10.1 PHYTOMEDICAL TECHNOLOGIES, INC. 100 Overlook Drive, 2nd Floor Princeton, New Jersey 08540 Telephone: (800) 611-3388  Facsimile (212) 246-3039 March 15, 2010 By Hand Dr. James F. Lynch 145 Wentworth Drive Berkeley Heights, NJ 07922 Re: Employment with and by PhytoMedical Technologies, Inc. Dear Dr. Lynch: This letter sets forth the terms and conditions of your continued employment by PhytoMedical Technologies, Inc. (the  Company ). For the purposes of this Agreement, capitalized terms used but not otherwise defined in this Agreement shall have the meanings ascribed thereto in Paragraph 21 hereof. 1. Position and Duties. (a) Positions. You shall be employed by the Company as its President and Chief Executive Officer (the Employee Position) and/or such other positions as the Companys Board of Directors (the  Board ) may from time to time designate (collectively, the  Executive Positions ) in the event that the Board shall appoint you to an additional Executive Position, except as otherwise may be agreed to in writing between you and the Company, the Board shall provide you with a written description of your responsibilities in such Executive Position. In connection with the performance of your duties, you shall be subject to the direction of, and be reporting directly to, the Board; in the event that you are appointed to an additional Executive Position the terms of this Agreement shall continue to apply to you in such Executive Positions. Anything herein to the contrary notwithstanding, if requested by the Board, you will immediately resign from any Executive Position in which you may be then serving. Subject to Paragraph 1(c) hereof, during the term of this Agreement, you will also serve as a director of the Company (a  Director )and the Company shall included you in the management slate for election as a Director at every stockholder meeting held for the election of directors during the term of this Agreement. You agree, subject nevertheless to Paragraph 1(c) hereof, to accept election as a Director and to serve during the term of this Agreement. (b) Full Time Efforts . Except during vacations, holidays and other leave time, you agree to devote substantially all of your full time work efforts , to the fulfillment of your 1 responsibilities in accordance with the Executive Positions. For purposes of clarity, except with respect to subsidiaries of the Company, you may not render services to, or serve as an officer or director of, any other Person without the prior approval of the Board; provided, however, that nothing herein shall prevent you from making and managing personal investments consistent with Paragraph 8(a) of this Agreement or engaging in community, civic or charitable activities. (c) Board Membership. Anything herein to the contrary notwithstanding, if requested by the Board, you will immediately resign as a Director. (d) Travel. You shall be available to travel as the needs of the Companys Business require. (e) Code of Ethics. During your employment with the Company you agree to adhere to the Companys Code of Ethics and Business Conduct, a copy of which is attached hereto as Appendix A. 2. At-Will Employment. Anything herein to the contrary notwithstanding, your employment with and by the Company is at-will employment and may be terminated by you or the Company at any time , following the Start Date (as defined below) with or without Cause (as defined below), and for any reason or no reason whatsoever, upon written notice, specifying the date of termination, as provided in Paragraph 17 hereof. In the event that either you or the Company provides such Notice of Termination, nothing herein shall preclude the party receiving such Notice of Termination from providing an additional notice (the  Additional Notice ) setting forth an earlier termination date than that specified in the Notice of Termination. The earliest specified termination date set forth in either the Notice of Termination or the Additional Notice shall be the effective  Termination Date  of this Agreement. 3. Compensation. You shall be compensated by the Company for your services hereunder as follows: (a) Salary . Commencing 12:01pm (ET) on March 15, 2010 (the  Start Date ), you shall be paid $15,000 per month for the first two full months of the term of this Agreement (prorated for any portion of such two month period not constituting a full calendar month; commencing on May 1, 2010 and thereafter, your Annual Salary shall be set at $248,000 (and as modified from time to time hereunder, the  Annual Salary ), subject to applicable tax withholding, the salary is payable in 24 installments of $10,333.33 each on the 15th and last day of each calendar month during the term of this Agreement. The Annual Salary shall be reviewed annually for adjustment by the Board (or, if applicable, any Compensation Committee thereof), but in no event shall it be reduced to less than $248,000. (b) Stock Options. As an incentive to enter into and undertake employment pursuant to this Agreement, and 2 to meet certain Company milestones you will be granted an aggregate of 4,000,000 stock options (collectively, the  Stock Options ) subject to the terms and conditions, and your execution of this Agreement and the definitive Stock Option Agreement substantially in the form of Appendix B hereto (the  Stock Option Agreement ). The Stock Options shall vest as set forth in the Stock Option Agreement. 4. Additional Benefits . (a) Vacation. You shall be entitled to twelve (12) annual paid holidays which include: New Years Day, Martin Luther King Day, Presidents Day, Memorial Day, July 4th, Labor Day, Thanksgiving Day, the day following Thanksgiving Day, Christmas Day and three (3) floating days per year to be used at your discretion. In addition, you are permitted to use up to twenty (20) annual discretionary days of paid vacation ( Vacation Days ). Vacation Days will accrue upon commencement of employment as follows: (i) in 2010, ten (10) Vacation Days accrue through June 30, 2010; and an additional seven (7) days accrue through September 30, 2010; (ii) in 2011 and thereafter two Vacation Days will accrue monthly through October 31, of each calendar month during the term of this Agreement No compensation shall be paid for accrued but unused Vacation Days. (b) Health Insurance Reimbursement. During the term of this Agreement, the Company agrees to pay you a monthly stipend of $1,350.00 per month in addition to your annual salary as reimbursement to you of your health insurance premiums until such time as the Company can make available an equivalent health insurance plan (the  Health Insurance Reimbursement ). (c) Other Expenses. You shall be entitled to reimbursement for reasonable travel and other reasonable out-of-pocket expenses incurred by you in the performance of your duties hereunder, upon submission and approval of written statements and bills in accordance with the then regular procedures of the Company (collectively,  Business Expense Reimbursement ). (d) Indemnification. Subject to compliance with applicable law and the Companys indemnification policies then in effect, the Company agrees to indemnify you for your actions as an officer and director of Company; anything herein to the contrary notwithstanding, such indemnification shall not apply to any matter in which it is finally determined that you did not act in good faith or with respect to criminal matter. (e) Miscellaneous.You shall also be entitled to participate, subject to Board approval, in all other present and future employee benefit plans of the Company for its senior executive staff, provided that you meet the eligibility requirements for participation in any such benefit plans. 5. Your Representations and Warranties. You represent and warrant to the Company that: 3 (a) The execution, delivery and performance by you of this Agreement does not conflict with or result in a violation or breach of, or constitute (with or without notice or lapse of time or both) a default under any contract, agreement or understanding, whether oral or written, to which you are a party or of which you or should be aware and that there are no restrictions, covenants, agreements or limitations on his right or ability to enter into and perform the terms of this Agreement, and agrees to indemnify and save the Company and its affiliates harmless from any liability, cost or expense, including attorneys fees, based upon or arising out of any such restrictions, covenants, agreements, or limitations that may be found to exist; (b) You are under no physical or mental disability that would hinder your performance of duties under this Agreement; (c) Except as set forth in Appendix C attached hereto, you are not party to any ongoing civil or criminal proceedings, and have not been party such proceedings within the past ten years, and do not know of any such proceeding that may be threatened or pending against you; and (d) You are not currently engaged in activities and will not knowingly engage in future activities that may cause embarrassment to the Company or tarnish the reputation or public image of the Company, including but not necessarily limited to association with or party to: any criminal behavior(s) such as drug use, theft, or any other potential or active violation of law; political controversy, civil disobedience, or public protest; lewd, lascivious behavior. (e) During your employment with the Company, you will promptly, fully and frankly disclose to the Company in writing: (i) the nature and extent of any interest you or your Affiliates (as hereinafter defined) have or may have, directly or indirectly, in any contract or transaction or proposed contract or transaction of or with the Company or any subsidiary or affiliate of the Company; (ii) every office you may hold or acquire, and every property you or your Affiliates may possess or acquire, whereby directly or indirectly a duty or interest might be created in conflict with the interests of the Company or your duties and obligations under this Agreement; (iii) the nature and extent of any conflict referred to in subsection (b)above; and (iv) You acknowledge that it is the policy of the Company that all interests and conflicts of the sort described herein be avoided, and you agree to comply with all policies and directives of the Board from time to time regulating, restricting or prohibiting circumstances giving rise to interests or conflicts of the sort described herein. During your employment with the Company, without Board approval, in its sole discretion, you shall not enter into any agreement, arrangement or understanding with any other person or entity that would in any way conflict or interfere with this Agreement or your duties or obligations under this Agreement or that would otherwise prevent you from performing your obligations hereunder, and you represent 4 and warrant that you or your Affiliates have not entered into any such agreement, arrangement or understanding. 6. Discoveries and Works. All Discoveries and Works which are made or conceived by you during your employment by the Company, solely, jointly or with others, that relate to the Company's present or anticipated activities, or are used or useable by the Company within the scope of this Agreement shall be owned by the Company. You shall (a) promptly notify, make full disclosure to, and execute and deliver any documents requested by the Company, as the case may be, to evidence or better assure title to Discoveries and Works in the Company, as so requested, (b) renounce any and all claims, including but not limited to claims of ownership and royalty, with respect to all Discoveries and Works and all other property owned or licensed by the Company, (c) assist the Company in obtaining or maintaining for itself at its own expense United States and foreign patents, copyrights, trade secret protection or other protection of any and all Discoveries and Works, and (d) promptly execute formal applications, patents, and registrations, whether during his employment with the Company or thereafter , all applications or other endorsements necessary or appropriate to maintain patents and other rights for the Company and to protect the title of the Company thereto, including but not limited to assignments of such patents and other rights.Any Discoveries and Works which are made or conceived by you during your employment by the Company which, within one year after the expiration or termination of your employment with the Company, are made, disclosed, reduced to tangible or written form or description, or are reduced to practice by you and which substantially pertain to products or services being sold or delivered by the Company at the time of such termination shall, as between you and, the Company, be presumed to have been made during your employment by the Company.You acknowledge that all Discoveries and Works shall be deemed works made for hire under the U.S. Copyright Act of 1976, as amended 17 U.S.C. Sect. 101. 7. Intellectual Property. (a) Assignment. (i) You agree to make full written disclosure to the Company and will hold in trust for the sole right and benefit of the Company, and hereby assign to the Company, or its designee, all of your right, title and interest in and to any Intellectual Property. Without limiting the foregoing, all copyrightable works that you conceived, created or derived during your employment with the Company shall be considered work made for hire. (ii) Any interest in Intellectual Property which you now, or hereafter during the period you are employed by the Company, may own or develop relating to the fields in which the Company may then be engaged shall belong to the Company; you hereby assign and agree to assign to the Company (or as otherwise directed by the Company) all of your right, title and interest in and to all Work Product, including without limitation all patent, copyright, trademark and other intellectual property rights therein and thereto. If you have any such rights that cannot be assigned to the Company, you waive the enforcement of such rights, and if you have any rights that cannot be assigned or waived, you hereby grant to the Company an exclusive, 5 irrevocable, perpetual, worldwide, fully paid license, with right to sublicense through multiple tiers, to such rights. Such rights shall include the right to make, use, sell, improve, commercialize, reproduce, distribute, perform, display, transmit, manipulate in any manner, create derivative works based on, and otherwise exploit or utilize in any manner the subject intellectual property. (iii) Your obligation to assign your rights to Intellectual Property under this Paragraph 7 shall not apply to any inventions and all Discoveries and Works expressly identified in the attached Appendix D attached hereto. (iv) If the Company is unable because of your mental or physical incapacity or for any other reason to secure any signature for any of the assignments, licenses or other reasonably requested documents pertaining to the intellectual property rights referenced herein within ten (10) days of the delivery of said documents to you, then you hereby irrevocably designate and appoint the Company and its duly authorized officers and agents as your agent and attorney in fact, to act for and on your behalf and stead and to execute and file said documents and do all other lawfully permitted acts to further the perfection, defense and enjoyment of the Companys rights relating to the subject Intellectual Property with the same legal force and effect as if executed by you. You stipulate and agree that such appointment is a right coupled with an interest, and will survive your incapacity or unavailability at any future time. (b) Maintenance of Records. You agree to keep and maintain adequate and current written records of all Intellectual Property made by you (solely or jointly with others) during the term of your employment with the Company. The records will be in the form of notes, sketches, drawings, electronic or digital data, and any other format that may be specified by the Company. The records will be available to, and remain the sole property of, the Company at all times. (c) Patent and Copyright Registrations. You agree to assist the Company, or its designee, at the Companys expense, in every proper way to secure the Companys rights in the Intellectual Property Items and any copyrights, patents, mask work rights or other intellectual property rights relating thereto in any and all countries, including the disclosure to the Company of all pertinent information and data with respect thereto and the execution of all applications, specifications, oaths, assignments and all other instruments which the Company shall deem necessary in order to apply for and obtain such rights and in order to assign and convey to the Company, its successors, assigns and nominees the sole and exclusive rights, title and interest in and to such Intellectual Property Items, and any copyrights, patents, mask work rights or other intellectual property rights relating thereto. 8. Non-competition and Non-Solicitation and Non-Circumvention. (a) Non-competition. Except as authorized by the Board, during your employment by the Company and for a period of one (1) year thereafter, you will not (except as an officer, director, stockholder, employee, agent or consultant of the Company or any subsidiary or affiliate thereof) either directly or indirectly, whether or not for consideration, (i) in any way, directly or indirectly, solicit, divert, or take away the business of any person who is or was a customer of the Company, or in any manner influence such person to cease doing business in 6 part or in whole with Company; (ii) engage in a Competing Business; (iii)except for investments or ownership in public entities, mutual funds and similar investments, none of which constitute more than 5% of the ownership or control of such entities, own, operate, control, finance, manage, advise, be employed by or engaged by, perform any services for, invest or otherwise become associated in any capacity with any person engaged in a Competing Business; or (iv) engage in any practice the purpose or effect of which is to intentionally evade the provisions of this covenant. For purposes of this section,  Competing Business  means any company or business which is (i) primarily engaged directly in the development of bis-intercalorts for use a a therapeutic drug for the treatment of cancer or (ii) substantially in any other business carried on or planned to be carried on (if such plans were developed by you or with your assistance while you were employed by the Company) by the Company or any of its subsidiaries or affiliates. (b) Non-Solicitation and Non-Circumvention . Without prior written approval by the Board, for a period of one year following your employment with the Company, you will not directly or indirectly, (i) solicit, induce, enter into any agreement with, or attempt to influence any individual who was an employee or consultant of the Company at any time during the time you were employed by the Company, to terminate his or her employment relationship with the Company or to become employed you or any individual or entity by which you are employed or (ii) interfere in any other way with the employment, or other relationship, of any employee or consultant of the Company or its affiliates. (c) Requirement to Safeguard Confidential Information. All Confidential Information of the Company is expressly acknowledged by you to be the sole property of the Company, and the disclosure of the Confidential Information shall not be deemed to confer any rights with respect to such Confidential Information on you.You will exercise reasonable care to ensure the confidentiality of the Confidential Information.
